Citation Nr: 0624751	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-29 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to secondary service connection for a back 
disorder. 

2.  Entitlement to secondary service connection for 
hypertension.

3.  Entitlement to secondary service connection for a right 
foot disorder. 

4.  Entitlement to secondary service connection for a left 
foot disorder. 

5.  Entitlement to an increased evaluation for residuals of a 
stress fracture of the right tibia with chondromalacia of the 
right knee, currently evaluated as 30 percent disabling. 

6.  Entitlement to an increased evaluation for residuals of a 
stress fracture of the left tibia with chondromalacia of the 
left knee, currently evaluated as 20 percent disabling. 

7.  Entitlement to an increased evaluation for residuals of a 
stress fracture of the right hip, currently evaluated as 10 
percent disabling. 


8.  Entitlement to an increased evaluation for residuals of a 
stress fracture of the left hip, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to July 
1987.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas.  

The issues concerning secondary service connection for a back 
disorder and for a bilateral foot disorder, and increased 
evaluations for a bilateral hip disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's hypertension is not related to service 
connected disability.  


2.  The veteran's right knee is not ankylosed; extension has 
not been documented to be to 30 degrees, and there is no 
evidence of nonunion of the tibia and fibula.  

3.  The veteran's left knee has no instability, or marked 
knee or ankle disability; extension is not limited to 20 
degrees and flexion is not limited to 15 degrees.  


CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp 2005); 38 C.F.R. § 
3.303, 3.310(a) (2005).  

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a stress fracture of the right tibia with 
chondromalacia of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2005).   

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of a stress fracture of the left tibia with 
chondromalacia of the left have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Secondary Service Connection

A disability which is proximately due to or the result of a 
service-connected disease or injury can be service connected.  
See 38 C.F.R. § 3.310 (2005).  The United States Court of 
Appeals for Veterans Claims (Court) clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  

To establish a claim for secondary service connection, a 
veteran must demonstrate that a current disability is the 
result of a service-connected disability.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  See Black v. Brown, 10 
Vet. App. 279 (1997).

The veteran has claimed service connection for hypertension 
as secondary to his service-connected orthopedic disorders.  
He has never claimed that hypertension was directly incurred 
during service, so the Board will not consider direct service 
connection.  It is noted, however, that there is no medical 
evidence that the post-service hypertension is related to 
military service, and the service medical records do not show 
diagnosis of hypertension.  The record shows that the veteran 
has hypertension as defined in VA regulations.  That is, for 
the purpose of applying the laws administered by VA, 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For this purpose, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater, with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2005). 

After service, the first elevated blood pressure readings are 
shown in the 1990s, many decades after service ended.  (See, 
VA outpatient treatment of November 1995 showing blood 
pressure of 162/88, and of April 1996 showing blood pressure 
of 164/93).  The veteran was later diagnosed with 
hypertension and most recently, at the December 2002 VA 
examination, the examiner referred to VA documented elevated 
readings in November 2002 and December 2002, of 186/102, 
182/101, and 187/103, and reported that this confirmed the 
diagnosis of hypertension.  

However, there is no medical evidence showing a connection or 
relationship between the service-connected bilateral knee and 
hip disabilities and hypertension.  In fact, a VA examiner 
stated in December 2002 that the hypertension was not 
secondary to the veteran's orthopedic disorders.  This 
opinion stands uncontradicted in the record.  Nor is there 
evidence that the service-connected orthopedic disorders 
aggravated any hypertension.  

The Board gives the veteran's assertions no probative weight 
in the absence of evidence that he has the expertise to 
render opinions about medical matters.  See, Bostain v. West, 
11 Vet. App. 124, 127 (1998).  Secondary service connection 
is denied.  

Increased Ratings

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Residuals of Stress Fracture of the Right Tibia with 
Chondromalacia of the Right Knee.  

The veteran's right knee disorder is rated as 30 percent 
disabling under DC 5262.  A rating beyond 30 percent may be 
assigned if there is nonunion of the tibia and fibula, or 
under potentially applicable DC's, the veteran's right knee 
is ankylosed, or if extension is limited to 30 degrees.  38 
C.F.R. Part 4, DC 5256, 5261, 5262 (2005).  The evidence does 
not show that the veteran meets any of these criteria.  

Nonunion of the tibia and fibula is not shown.  (See, VA X-
rays of October 2002, and October 2003).  The veteran's knee 
is not ankylosed, and as to extension, motion has been 
documented as full to 110- 115 degrees bilaterally in October 
2002, from 0 to 120 degrees bilaterally in December 2002, and 
from 0 to 50 degrees on the right and 0 to 45 degrees on the 
left in February 2004.  Thus extension is not shown to be 
limited to the degree necessary for an increased evaluation.  
The right ankle is noted to be normal on VA examination in 
December 2002.  

Separate evaluations based on limitation of flexion and 
extension of the same leg may be assigned.  See VAOPGCPREC 9-
04.  As noted above, extension is full, and motion is not 
limited to the extent that a separate rating would be 
warranted.  See, 38 C.F.R. Part 4, DC 5260, 5261 (2005).  

Residuals of Stress Fracture of the Left Tibia with 
Chondromalacia of the Left Knee

To assign an increased evaluation beyond 20 percent, the 
evidence must show malunion of the tibia and fibula with 
marked knee or ankle disability; or under other potentially 
applicable codes, show extension limited to 20 degrees, 
severe instability, or flexion limited to 15 degrees.  38 
C.F.R. Part 4, DC's, 5257, 5260, 5261, 5262 (2005).  The 
evidence does not show that an increased rating is warranted 
under any of the noted DCs since there is no showing of 
marked knee or ankle impairment, limitation of motion (both 
extension and flexion) to the degree that would support an 
increase, or of instability.  

On VA examination in December 2002, motion of the left knee 
was from 0 to 120 degrees, and it was noted that there was no 
ligamentous instability.  The ankle joints were stable with 
normal motion.  X-rays were noted to be normal.  The finding 
was, stable knees, relatively normal range of motion and X-
rays showing satisfactory healing.  In addition, on VA 
examination in February 2004, motion of the left knee was 
from 0 to 45 degrees.  There was no laxity.  Thus, a rating 
beyond 20 percent is not warranted.  

Also, the evidence does not support the assignment of 
separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), as extension is noted to be full.  
Thus the veteran does not have both limitation of flexion and 
limitation of extension of the same leg.  

Other considerations

The Board finds that any functional impairment experienced by 
the veteran is adequately compensated in the ratings 
assigned.  See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 
(1995).  On VA examinations and in outpatient treatment 
records, while pain is noted, objective evidence of 
functional impairment are not documented.  The Board further 
notes that there is a complete lack of such findings as 
incoordination or muscle atrophy.  It was noted on VA 
examination in December 2002 that while the veteran wore knee 
braces, he ambulated satisfactorily without the braces, and 
that strength of the knees was adequate.  The effects of pain 
have been taken into consideration in rating the disability.  
The Schedule does not require a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).   Thus the 
ratings currently assigned adequately compensate the veteran, 
and are proper.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's November 2002 letter describing the evidence needed 
to support the veteran's claims met the requirements noted 
above, and was timely mailed well before the February 2003 
rating decision denying the claims.  

The above noted letter did not, however, address what 
evidence was needed with respect to the disability rating 
criteria or the effective date for service connection.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (since the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  This veteran was not harmed by not receiving 
that information, however, because the issues were denied, 
rendering moot the issues relating to rating criteria and the 
effective date of an award.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining service medical records, obtaining the veteran's 
treatment records at a VA facility, scheduling a hearing 
before a Veterans Law Judge of the Board and scheduling 
medical examinations.  He has not identified any records 
which could be pertinent to his claim that have not been 
secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  


ORDER

Secondary service connection for hypertension is denied. 

An increased evaluation for residuals of a stress fracture of 
the right tibia with chondromalacia of the right knee is 
denied.  

An increased evaluation for residuals of a stress fracture of 
the left tibia with chondromalacia of the left knee is 
denied.  



REMAND

For service connection to be granted, the evidence must show 
the presence of a current disability.  On a December 2002 VA 
orthopedic examination, the examiner diagnosed low back pain, 
and stated that X-rays were normal.  The examiner noted that 
he found no abnormality of the lower back except decreased 
motion of the back (flexion to 70 degrees) but pointed out 
that when the veteran was observed dressing himself he did 
much better.  The examiner opined that the complaint of low 
back pain was not related to service-connected disability.  

Subsequent X-ray studies in November 2003 showed minimal 
spurring at the L2, and the veteran has argued at his hearing 
before the undersigned in October 2005 that the bone spurs in 
the lumbar spine are due to his service connected 
disabilities that result in an abnormal gait.  An October 
2003 VA treatment note states that the veteran's back pain is 
exacerbated by his abnormal gait.  A medical opinion taking 
into consideration the more recent findings should be 
secured.  

The veteran has claimed service connection for a bilateral 
foot disability, as secondary to his service-connected 
orthopedic disorders.  He has not claimed that a bilateral 
foot disorder was directly incurred during service; however, 
as he pointed out in his July 2004 appeal, a bone scan during 
service dated in October 1986 showed, in part, an area of 
focally increased uptake within the 1st metatarsophalangeal 
joint area and diffusely increased uptake of the tarsal 
bones, described as compatible with stress fracture.  
Thereafter there is no showing of any foot abnormality and 
currently a diagnosed bilateral foot disorder is not of 
record.  On VA examination in December 2002, the ankle joints 
and soft tissue of the feet were normal.  While no diagnosis 
was given related to the feet, in rendering an opinion, the 
examiner referred to "[the veteran's] complaint of . . . 
bilateral foot condition".  Further, the record shows that 
the veteran was issued orthotics in January 2003.  
Clarification regarding what, if any, bilateral foot 
disabilities exist, and the etiology of any disorder 
diagnosed, is needed.  

The veteran has testified before the undersigned that his 
bilateral hip disability has worsened since 2003, and that he 
currently has more limitation of motion of his hips than is 
currently shown by his current evaluation.  An increased 
evaluation for his hip disabilities would be based on 
increased limitation of motion.  Thus a VA examination to 
evaluate these disabilities is warranted.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be informed of 
the information and evidence needed to 
establish a disability rating and 
effective date for the issues on appeal 
as required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Schedule the veteran for an 
examination to determine the current 
diagnosis or diagnoses of any current 
back disability and whether it is related 
to a service-connected disability.  The 
claims file must be made available to the 
examiner for review.  All indicated tests 
and studies must be performed.  For each 
diagnosis involving the back, the 
examiner should state whether it is at 
least as likely as not (a 50 percent 
chance or greater) that the diagnosis is 
due to or aggravated (i.e., increased in 
disability) by a service connected 
disability or disabilities.  Complete 
rationale must be provided for all 
opinions or conclusions reached.  

3.  Schedule the veteran for an 
examination to determine the extent of 
the veteran's service-connected bilateral 
hip disability.  The claims file must be 
made available to the examiner for 
review.  All indicated tests and studies 
must be performed.  The examiner should 
document the range of motion of the hips 
in degrees.  

4.  Schedule the veteran for an 
examination to determine the current 
diagnosis or diagnoses of any current 
foot disability and whether it is related 
to service or to a service-connected 
disability.  The claims file must be made 
available to the examiner for review.  
All indicated tests and studies must be 
performed.  For each diagnosis involving 
the feet, the examiner should state 
whether it is at least as likely as not 
(a 50 percent chance or greater) that the 
diagnosis is due to or aggravated (i.e., 
increased in disability) by a service 
connected disability or disabilities, or 
whether it is related to the October 1986 
bone scan findings or to disease or 
injury during military service.  Complete 
rationale must be provided for all 
opinions or conclusions reached.  

5.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought on 
appeal is not granted, the veteran should 
be provided a SSOC on the issue and 
afforded the appropriate opportunity to 
respond.  The veteran and his 
representative should then be given an 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


